Case 13-42776        Doc 61     Filed 12/31/18     Entered 12/31/18 17:04:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 42776
         Jeffrey R Amour
         Olivera Amour
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 01/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/22/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/21/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $64,826.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42776              Doc 61     Filed 12/31/18    Entered 12/31/18 17:04:08                Desc         Page 2
                                                       of 4



 Receipts:

           Total paid by or on behalf of the debtor                $96,951.89
           Less amount refunded to debtor                           $1,834.13

 NET RECEIPTS:                                                                                       $95,117.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,400.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $3,985.26
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $7,385.26

 Attorney fees paid and disclosed by debtor:                      $600.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alexian Brothers Hospital            Unsecured      3,500.00            NA              NA            0.00       0.00
 Alexian Brothers Med Center          Unsecured         616.00           NA              NA            0.00       0.00
 Alliance Laboratory Physicians       Unsecured          64.00           NA              NA            0.00       0.00
 Armor Systems Corporation            Unsecured      1,644.00            NA              NA            0.00       0.00
 Becket & Lee                         Unsecured      2,798.00       3,195.80        3,195.80      1,341.85        0.00
 Becket & Lee                         Unsecured      2,848.00       3,355.56        3,355.56      1,408.93        0.00
 Benedictine University               Unsecured           0.00      2,436.00        2,436.00           0.00       0.00
 CAP1/Bstby                           Unsecured      3,071.00            NA              NA            0.00       0.00
 Chase                                Unsecured         754.00           NA              NA            0.00       0.00
 Chase                                Unsecured      4,840.00            NA              NA            0.00       0.00
 Chase-BP                             Unsecured         150.00           NA              NA            0.00       0.00
 Citgo/CBNA                           Unsecured         433.00           NA              NA            0.00       0.00
 Cook County Treasurer                Secured             0.00           NA              NA            0.00       0.00
 Department Of Education              Unsecured     43,606.00     47,388.83        47,388.83     19,897.62        0.00
 Department Of Education              Unsecured            NA     43,311.39        43,311.39     18,185.59        0.00
 Department Stores National Bank      Unsecured      2,786.00       3,168.16        3,168.16      1,330.25        0.00
 Elk Grove Radiology                  Unsecured          86.00           NA              NA            0.00       0.00
 Healthcare Associates Credit Union   Secured       13,246.00     12,553.65        12,553.65     12,553.65     218.22
 Laboratory Corp of America           Unsecured           7.00           NA              NA            0.00       0.00
 Midwest Pulmonary Assoc              Unsecured         105.00           NA              NA            0.00       0.00
 Navient Solutions Inc                Unsecured      8,897.00       1,074.20        1,074.20        451.26        0.00
 Navient Solutions Inc                Unsecured           0.00      1,349.40        1,349.40        566.87        0.00
 Navient Solutions Inc                Unsecured           0.00      1,948.96        1,948.96        818.33        0.00
 Navient Solutions Inc                Unsecured           0.00      4,018.87        4,018.87      1,687.44        0.00
 Navient Solutions Inc                Unsecured     39,374.00       2,386.78        2,386.78      1,002.16        0.00
 Portfolio Recovery Associates        Unsecured      7,594.00       8,318.03        8,318.03      3,492.57        0.00
 Portfolio Recovery Associates        Unsecured      5,962.00       6,585.64        6,585.64      2,765.18        0.00
 Portfolio Recovery Associates        Unsecured      1,408.00       1,703.39        1,703.39        715.22        0.00
 Quantum3 Group                       Unsecured      2,674.00       3,054.00        3,054.00      1,282.31        0.00
 Quantum3 Group                       Unsecured           0.00        569.15          569.15        239.09        0.00
 Quantum3 Group                       Unsecured         885.00      1,109.30        1,109.30        466.01        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42776           Doc 61       Filed 12/31/18    Entered 12/31/18 17:04:08               Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal        Int.
 Name                                    Class   Scheduled      Asserted      Allowed         Paid           Paid
 Quantum3 Group                      Unsecured      3,311.00       3,634.35      3,634.35      1,525.99          0.00
 Quantum3 Group LLC as agent for     Unsecured      7,353.00       8,072.02      8,072.02      3,389.28          0.00
 Rushmore Loan Management Services   Unsecured           0.00      2,225.42      2,225.42           0.00         0.00
 Rushmore Loan Management Services   Secured      128,397.00    126,127.41    126,127.41            0.00         0.00
 SMS Financial JDC LP                Unsecured     33,663.00     34,282.84     34,282.84      14,394.68          0.00
 TCF National BANK IL                Unsecured         198.00           NA            NA            0.00         0.00
 Village On the Lake Cond Assoc      Secured           473.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $126,127.41              $0.00                    $0.00
       Mortgage Arrearage                                        $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                              $12,553.65         $12,553.65                  $218.22
       All Other Secured                                         $0.00              $0.00                    $0.00
 TOTAL SECURED:                                            $138,681.06         $12,553.65                  $218.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                 $0.00
        All Other Priority                                        $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $183,188.09         $74,960.63                    $0.00


 Disbursements:

          Expenses of Administration                              $7,385.26
          Disbursements to Creditors                             $87,732.50

 TOTAL DISBURSEMENTS :                                                                            $95,117.76




UST Form 101-13-FR-S (9/1/2009)
Case 13-42776        Doc 61      Filed 12/31/18     Entered 12/31/18 17:04:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
